ACCEPTED
                                                                                       03-15-00079-CR
                                                                                               5704504
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                  6/17/2015 8:44:29 AM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                              NO. 03-15-00079-CR

DAVID KENT THACKER, JR.                   §        IN THE THIRD FILED IN
                                                            3rd COURT OF APPEALS
                                                                AUSTIN, TEXAS
V.                                        §        DISTRICT 6/17/2015
                                                             COURT8:44:29
                                                                        OF AM
                                                              JEFFREY D. KYLE
THE STATE OF TEXAS                        §        APPEALS OF TEXAS Clerk




     STATE’S SECOND MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above styled and numbered

cause, and moves for an extension of time of 40 days to file Appellee’s brief, and

for good cause would show the following:

                                         I.

      Appellant was convicted by a jury of the offense of Driving While

Intoxicated with Two or More Previous Convictions for the Same Type of Offense.

The offense was thereby enhanced from a third-degree felony to habitual, and

Appellant received a life sentence on January 28, 2015. Appellant’s brief was filed

on April 17, 2015. The State’s brief is currently due on June 17, 2015.

                                         II.

      I am handling the appeal for the State in this case. I had a contested

expunction hearing on May 21st. I attended an appellate law conference in Austin

over three days at the end May, and I sat second chair for oral argument in 03-14-

00669-CR on June 3, 2015. I also helped review and file another attorney’s brief in

                                         1
03-14-00192-CR. I have had several expunctions and nondisclosures to review and

answer, including an unexpected acquittal expunction brought to my attention on

short notice. I worked through this past weekend to file the State’s brief before

midnight on June 15th in cause number 03-14-00407-CR. I have begun working on

the State’s brief in 03-14-00639-CR, and immediately after finishing that brief, I

will need to complete the State’s brief in 03-14-00818-CR. Because of the

foregoing, I have not yet been able to work on a response, and respectfully request

an extension of 40 days to file the State’s brief in the instant cause. This is the

second extension sought by Appellee.

                                        III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully prays for an extension of 40 days, until July 27, 2015, so that an

adequate response may be made to Appellant’s brief.          This extension is not

requested for purposes of delay but so that justice may be done.

                                       Respectfully submitted,

                                       /s/ Joshua D. Presley
                                       Joshua D. Presley SBN: 24088254
                                       preslj@co.comal.tx.us
                                       Comal Criminal District Attorney’s Office
                                       150 N. Seguin Avenue, Suite 307
                                       New Braunfels, Texas 78130
                                       Ph: (830) 221-1300 / Fax: (830) 608-2008




                                         2
                          CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this State’s Second Motion

to Extend Time to File Brief has been delivered to Appellant DAVID KENT

THACKER, JR.’s attorney in this matter:

      Gerald C. Moton
      11765 West Avenue, PMB 248
      Austin, TX 78216
      motongerald32@gmail.com
      Counsel for Appellant on Appeal

By electronically sending it to the above-listed email address through
efile.txcourts.gov, this 17th day of June, 2015.


                                               /s/ Joshua D. Presley
                                                Joshua D. Presley




                                           3